Citation Nr: 0531019	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  03-31 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a degenerative disc 
disorder of the lower back.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from August 1990 to December 
1990, and from March 1997 to December 1997.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of October 2002 and later by 
the Department of Veterans Affairs (VA) St. Petersburg, 
Florida, Regional Office (RO).   

The Board remanded the case in July 2004.  A hearing was held 
at the RO before the undersigned Veterans Law Judge in June 
2005.  The case is now ready for appellate review.

The Board notes that an appeal pertaining to a claim for 
reimbursement of travel expenses is the subject of a separate 
decision.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on her behalf.

2.  The preponderance of the evidence shows that the 
veteran's current degenerative disc disorder of the lower 
back was not manifested until many years after service and is 
not related to active duty service or any incident therein.

3.  The veteran's degenerative disc disorder of the lower 
back was not caused or aggravated by a service-connected 
disability.



CONCLUSION OF LAW

Degenerative disc disease of the lower back was not incurred 
in or aggravated by service, may not be presumed to have been 
incurred in service, and was not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The VA has promulgated revised regulations 
to implement these changes in the law.  See 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  In Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), the United States Court 
of Appeals for Veterans Claims (Court) held, in part, that a 
VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that supports to the claim.  See also Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

The Board finds that the VA's duties under the law and 
implementing regulations have been fulfilled.  The veteran 
was provided adequate notice as to the evidence needed to 
substantiate her claim.  The Board concludes the discussions 
in the rating decision, the statement of the case (SOC), the 
supplemental statement of the case (SSOC) and letters sent to 
the veteran informed her of the information and evidence 
needed to substantiate the claim and complied with the VA's 
notification requirements.  The SOC and SSOC included 
summaries of the evidence which had been obtained and 
considered.  The SOC and SSOC also included the requirements 
which must be met to establish service connection.  The basic 
elements for establishing service connection have remained 
unchanged despite the change in the law with respect to duty 
to assist and notification requirements.  The communications, 
such as letters from the RO dated in September 2002 and April 
2003 provided the veteran with a specific explanation of the 
type of evidence necessary to substantiate her claim, as well 
as an explanation of what evidence was to be provided by her 
and what evidence the VA would attempt to obtain on her 
behalf.  See generally Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The letter specifically advised her "send us 
the evidence we need as soon as possible."  The September 
2002 notice was provided prior to the adjudication of the 
claim.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
claims file contains the veteran's service medical records.  
Her current VA and private treatment records have also been 
obtained.  She has been afforded VA examinations, and a 
relevant medical opinions have been obtained.  The Board does 
not know of any additional relevant evidence which has not 
been obtained.  Although the veteran has reported that she is 
in receipt of disability benefits from the Social Security 
Administration, there is no basis to believe such benefits 
were granted on the basis of the back disorder for which she 
seeks service connection.  On the contrary, the benefits were 
granted during 1998 which is a period of time during which 
(according to her testimony) she had no treatment for a back 
disorder.  Therefore, such records need not be obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.  The Board notes that some of the 
evidence was presented after the issuance of the SSOC; 
however, the appellant has signed a waiver of RO review of 
such evidence.  

In the circumstances of this case, another remand to have the 
RO take additional action under the Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  

II.  Applicable Law and Regulations

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
arthritis is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a).  This regulation has 
been interpreted by the Court to allow service connection for 
a disorder which is caused by a service-connected disorder, 
or for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  Service connection is in effect for a 
schizoaffective disorder, rated as 100 percent disabling, and 
chondromalacia of the left knee patella, rated as 10 percent 
disabling.  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance or enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by service.  See 38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2004).

III.  Factual Background and Analysis

The veteran asserts on appeal that she is entitled to service 
connection for a degenerative disc disorder of the lower 
spine.  She alleges that she incurred such a disorder during 
her second period of service as a result of an automobile 
accident.  

The veteran's service medical records contain only a couple 
of records which contain any mention of back pain, both of 
which are of the same date.  A service emergency care record 
dated September 13, 1997 reflects that the veteran arrived in 
an ambulance after a motor vehicle accident.  She reportedly 
was shaken up.  An X-ray of the cervical spine appeared to be 
within normal limits.  The assessment was myofascial 
discomfort.  She was instructed to apply ice to her back, 
take Naprosyn, and stay in her quarters for 48 hours.  

A service consultation sheet also dated September 13, 1997 
reflects that the veteran was referred for mental health 
consultation.  It was noted in the consultation request that 
she had been involved in a motor vehicle accident that 
morning and had some memory loss, and lumbar spine pain.  The 
portion of the record pertaining to the actual consultation 
reflects that the veteran complained of problems in her unit.  
She recounted that she became upset during an argument with a 
1st sergeant and later had a motor vehicle accident.   

There are no additional references to back pain in the 
service medical records.  The report of a medical history 
given by the veteran on September 19, 1997, for the purpose 
of her separation from service, shows that she denied having 
a history of recurrent back pain.  The report of a medical 
examination conducted at that time shows that clinical 
evaluation of the spine and other musculoskeletal features 
was normal.  A record dated September 24, 1997, shows that 
the veteran was seen in a physical therapy clinic for a 
follow up of knee pain, but there is no mention of back pain.  

The veteran filed an original application for disability 
compensation with the VA in January 1998; however, the only 
claimed disability was a "nervous condition" and left knee 
pain.  

The veteran underwent a VA joints medical examination in July 
1998.  The report reflects that her complaints pertained only 
to her left knee.  There was no mention of back pain.  A 
mental disorders examination conducted at that time is also 
negative for any mention of back pain.  Her history of 
tendonitis of the left knee was mentioned, but no other 
physical disability was discussed.  Similarly, VA hospital 
summaries dated in June, July and August 1998 are negative 
for references to any back problems.  The July 1998 summary 
notes a history of head trauma due to the auto accident in 
1997, but gives no additional information.  Numerous VA 
outpatient medical treatment records dated in 1999 and 2000 
VA treatment records dated from are also negative for 
references to back problems.

The earliest post service treatment record containing any 
indication that the veteran had any back pain is dated in 
November 2001.  Neither that record, nor any subsequent 
treatment record contains any medical opinion linking the 
veteran's current back problems to the auto accident in 
service in 1997.  

A VA treatment record dated in April 2002 shows that an MRI 
was interpreted as showing the presence of pathology at L4-L5 
and L5-S1 with a bulge associated with central disc 
herniation.  The record reflects that the veteran gave a 
history of having a ten year history of back pain which 
started after epidural anesthetic was given during labor in 
1992.  She also recounted having recently developed severe 
back pain after bending over while doing laundry.  Similarly, 
a VA treatment record dated in November 2002 reflects that 
the veteran again dated the onset of her low back pain to 
1992 when she underwent epidural anesthesia.  She recounted 
that the epidural needle insertion was painful and that since 
that time she had low back pain with radicular symptoms and 
an acute increase over the last one year.  The Board notes 
that this history places the date of onset of the back 
symptoms as being during a period of time when the appellant 
was not in service.  

In her substantive appeal statement dated in August 2003, the 
appellant stated that her current back problems started 
during service in September 1997 when she had an automobile 
accident.  

The veteran was afforded a VA spine examination in December 
2004.  The report shows that she gave a history of having 
pain in her back after the birth of her son in 1992, and of 
having an auto accident in September 1997.  It was also noted 
that she reported having numbness of both her buttocks and 
legs which occurred in the prior two years.  Following 
physical examination, the examiner stated that he was unable 
to state with any degree of certainty that her motor vehicle 
accident was the cause of her degenerative disc condition.  
He also said that he felt that it was obvious that she had an 
onset of her degenerative disc condition prior to the auto 
accident.  He noted that the patient was very difficult to 
examine, and that it was difficult to come to a definitive 
cause for her problems.  Similarly, a VA spine examination 
report dated in March 2005 reflects that the examiner 
concluded that the veteran's present condition was not the 
result of any aggravation by the motor vehicle accident in 
September 1997.  

At the May 2005 hearing on appeal, the veteran testified that 
she did not have any low back problems prior to her entry on 
active duty.  She recounted that she injured her back in a 
car accident on active duty when she hit a tree.  She said 
that this caused her to become sore from head to toe for 
three to four days and that she was given X-rays and CAT 
scans, but she was not told of the results.  She admitted 
that she did not subsequently receive additional treatment 
for her back during service and did not have continuous 
treatment since leaving service.  However, she asserted that 
she has had back pains on and off since leaving the military.  
She noted that she was first treated for a back condition 
around the end of 2000 or 2001.    

The Board has made a careful longitudinal review of the 
record.  It is observed that the record is without sufficient 
objective evidence supportive of a finding that the veteran's 
current degenerative disc disease became manifest or 
otherwise originated during her period of service or within 
one year of service separation.  In reaching this conclusion, 
the Board has applied the presumption of soundness and 
concluded that the veteran was in sound physical condition 
upon entry into her second period of service in 1997.  
Nevertheless, the evidence still does not provide a basis for 
concluding that her current back disorder is related to 
service.  In this regard, the Board notes that there was only 
one date on which the veteran reported any complaints of back 
pain during service.  Thus, a chronic disorder was not shown 
to be present during service.  On the contrary, the lack of 
complaints and the denial of back pain on separation 
examination leads to the conclusion that any back discomfort 
due to the automobile accident had resolved.

There is also no medical evidence of the manifestation of 
arthritis of the spine within a year of separation of service 
so as to allow such a disorder to be presumed to have been 
incurred in service.  Numerous items of medical evidence from 
within that one year period, including a VA joints 
examination, are negative for complaints of back pain. 

The veteran's VA medical treatment records show that her 
diagnoses now include degenerative disc disease; however, the 
records are dated several years after separation from service 
and do not contain any medical opinion relating the disorder 
to service.  

The Board notes that the veteran has alleged in testimony and 
multiple statements on appeal that her current back disorder 
originated during her period of service.  However, the Board 
notes that the veteran is not competent, as a lay person, to 
assert that a relationship exists between her period of 
service and such disorder, or to otherwise assert medical 
causation. See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

In summary, the record is devoid of credible evidence 
establishing that the veteran's current degenerative disc 
disorder became manifest or otherwise originated during the 
veteran's period of service.  The probative medical evidence 
simply fails to adequately establish any relationship or 
nexus between such a disorder and the veteran's period of 
service.  The only physician statements on that point are the 
December 2004 VA opinion which concludes, in essence, that 
there is not an adequate basis to conclude that there is a 
relationship between the motor vehicle accident in service 
and the current degenerative disc condition, and the March 
2005 VA opinion which concluded that the current back problem 
did not result from aggravation from an auto accident.  The 
clinical and other probative evidence of record also fails to 
indicate an etiological relationship between the veteran's 
current back problems and her service-connected disabilities 
such as her left knee disorder.  Therefore, the Board 
concludes that a degenerative disc disorder was not incurred 
in or aggravated by service, may not be presumed to have been 
incurred in service, and was not proximately due to or the 
result of a service-connected disability.  


ORDER

Entitlement to service connection for a degenerative disc 
disorder of the lower back is denied.



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


